In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated June 10, 2021. Applicant amended claims 1-5, 8-18, and 20. Applicant added new claim 21. Claims 1-21 are pending.
The examiner notes that previously recited housing member and currently recited lens barrel are not structurally related to other structural limitations recited as to claim 1. As to claim 20, the examiner notes that since Haraguchi discloses at least a portion of the lens barrel is located within the circumscribed portion (wherein almost the entirety of the lens barrel projected on the plane orthogonal to the longitudinal axis is inside the circumference of a circumscribed circle), the lens barrel is “located inside a circumscribed circle” under broadest reasonable interpretation.

Claim Rejections - 35 USC § 112(b)
Applicant has amended the claims and the previous rejections under 35 U.S.C. 112(b) are withdrawn.

CLAIM INTERPRETATION

Applicant has removed limitation “housing member” and 35 U.S.C. 112(f) is no longer invoked.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Haraguchi et al. (U.S. Publication 2015/0062316, hereinafter “Haraguchi”).
As to Claim 1, Haraguchi discloses an endoscope comprising:
an image pick-up device image pick up device (see examiner illustration 3 below) at a distal (12) in [0030] and Fig. 3 part of an insertion part “insertion portion S” in [0031] and Fig. 1 capable of being inserted into a body cavity “inserted into an inside of an object” in [0031],
wherein the image pick-up device includes
a lens barrel (36) in [0038] and Figs. 3-6 that holds an imaging lens (15) in [0034] and Fig. 3;
a solid-state image pick-up (17) in [0034] and Fig. 3 that photoelectrically converts imaging light incident on an image reception surface via the imaging lens (the incident light from an object to be imaged is focused on the imaging surface of the image sensor in [0054]) and has a rectangular shape “is substantially rectangular in shape” in [0048] and Fig. 3 as an outer peripheral shape of the image reception surface (image sensor 17 is embodied as a CCD or a CMOS is substantially rectangular in shape as seen in a front view in [0048] and  Fig. 3); and
a holding member (18) in [0049] and Fig. 3 that holds the solid-state image pick-up element holding member holding solid state imaging (see examiner illustration 4 below) in a state where the image reception surface intersects a longitudinal axis intersect longitudinal axis (see examiner illustration 4 below) of the insertion part,
wherein the holding member has a fitting part of (25) in [0037] fitted to the lens barrel (see examiner illustration 4 below), and an extending wall part extending wall part (see examiner illustration 3 below) that extends in the longitudinal axis from the fitting part to cover at least a portion of the outer peripheral surface of the solid-state image pick-up element, portion of CCD covered by extended wall part (see examiner illustration 2 below) and
wherein the fitting part and the extending wall part are integrally configured ("in the mounting process of the rear cover 18, as a preprocessing, a bonding agent 76 Is applied to cover the image sensor 17, the circuit board 65 and the distal end portion 63 of the transmission cable 11, which are positioned behind the rear end of the holder mam body 35 of the lens holder 16 […]. After the preprocessing, the rear cover 18 Is fitted over the rear portion of the lens holder 16, yielding the state shown in FIG. 2 and FIG. 4. At this time, the front end of the bottom wail 72 of the rear cover 18 abuts the vertical surface of the stepped part 77 of the lens holder 16, and this regulates the position of the rear cover 18 in the fore and aft direction. Further, the upper surface of a front end portion of the bottom wall 72 abuts the horizontal surface of the stepped part 77, and this regulates the position change in the upward direction” in [0068]-[0069]).


    PNG
    media_image1.png
    820
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    636
    media_image2.png
    Greyscale

As to claim 18, Haraguchi disclose the endoscope according to claim 1, wherein a height of the extending wail part height of wall part (see examiner illustration 3 above) is less than a thickness of the solid-state image pick-up element. Thickness/height of image pickup element (see examiner illustrations 2 and 3 above) and Fig. 3 illustrates part of image pick-up element exposed higher than extended wall part, as such it possible to say that height of extending wall part is less than thickness of solid-state image pick up element.
As to claim 19, Haraguchi disclose the endoscope according to claim 18, wherein the height of the extending wail part is equai to or greater than half of the thickness of the solid-state image pick-up element. Extending wall part greater than half of the thickness of the solid-state image pick-up element (see examiner illustration 2 above)
As to claim 20, Haraguchi disclose the endoscope according to claim 1, wherein the lens barrel is located inside a circumscribed circle circumscribed the inner circumferential surface of the increased diameter portion 46 (namely, third circumferential wall 48 in [0060]) on a projection outermost diameter end of the solid-state image pick-up element solid state is inside a circumscribed wall part (see examiner illustrations 2 and 3 above) and the holding member in a case the rear cover 18 in [0049] and Fig. 3 where the holding member holding the solid-state image pick-up element holding member holding solid state imaging (see examiner illustration 4 above) and the lens barrel are projected on a plane orthogonal to the longitudinal axis (see examiner illustrations 3 and 4 above).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to Claim 21, the prior art does not specifically disclose the structural limitations of two wall parts for the same reasons relevant to three wall parts as noted in the previous Office Action dated March 16, 2021 for Claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795